Title: To George Washington from Charles Willson Peale, 8 July 1787
From: Peale, Charles Willson
To: Washington, George



Dr Sir
[Philadelphia] July 8th 1787

The Drapery and back ground of your Portrait is painted and if it is convenient to your Excellency to favor me with a setting to morrow morning, I will have my pallet sett with fresh ground Colours. I hope and believe this setting will make it equal to any ⟨Picture⟩ from the Pensil of your very much obliged friend & Hble Servt

C.W. Peale

